Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Non-Final Action is in response to Applicant Augments/Remarks Made in an Amendment filed 12/30/2020.
Claims 8, 15, and 21-23 are amended.
	Claims 1-3, 5-10, 12-17, and 19-23 remain pending. 

Claim Objections
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a third section that includes a user interface surface on the reverse side of the first section” in claim 1. 
While the “first section” and the “second section” mentioned above are linked to hardware elements by claim language limitations such as a “first display screen” and a “second display screen” respectively, the aforementioned “third section” does not have sufficient claim language or structure in the specification to determine if the “third section” which is “on the reverse side of the first section”, is a hardware element or a software element. Applicant’s specification filed 04/04/2017 para. [0003 & 0018], at most describe that the third section “may be an exterior cover section that may include a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 1 recites the limitation “wherein the user interface surface is configured to allow interaction by a user to create content and to select user content”. Applicant cites in Specification filed 04/04/2017, para. [0025], that a user may write or select "cookbook" on the user interface surface. Selection of the "cookbook" content may trigger the foldable display device 100 to search the database in the memory of the foldable display device 100 to identify applications, folders, subfolders, or files that may be associated with the term "cookbook" in order to find and open the appropriate application, folder, or file. At most, the specification describes a search of the keyword “cookbook” for related applications and fails to describe how a user the user interface surface is configured to allow a user to create content. For the purpose of examination, the examiner is interpreting, the “user created content” as that the user can access content on the device which could be a user created content like a document or anything to such manner. 
Claims 8 and 15 recite similar limitations and are rejected for similar reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation “prioritizing the selected user created content from a plurality of contents to be displayed by activating applications associated with the selected user created content”. Applicant cites in Specification filed 04/04/2017, para. [0033], “based on the user interaction on the user interface surface on the exterior cover section, the display management component 335 may activate one or more applications … To that end, display management component 335 may prioritize which applications to activate first”. At most, the specification describes displaying a user-selected application ahead of any other application. It is unclear how the plurality of applications are prioritized, and where there are no additional applications to be activated besides the applications associated with the selected content, what constitutes the order of the prioritizing when the device is changed from a closed to an open state. The specification also fails describe how applications are associated with a user created content. The examiner is unclear how applicant with what applicant means by “associated”. The specification also fails to differentiate between the prioritization any user interaction on the user interface surface and an interaction with “user created content”. For the purpose of examination, the examiner is interpreting, the “prioritizing the selected user created content from a plurality of contents to be displayed by activating applications associated” as activating applications that are associated with the selected content.
Claims 8 and 15 recites a similar limitation and are rejected for similar reasons.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 2017/0293383 “Lee”, as previously cited in Non-Final Rejection filed 9/30/2020, in light of U.S. Patent Publication Application NO. 2014/0337458 “Barton”, and further in light of U.S. Patent Publication Application NO. 20140068517 “Bae”.
Claim 1: Lee teaches a foldable display device, comprising: 
a first section (i.e. Fig. 2, first body 210) that includes a first display screen (i.e. Fig. 2 the first body can include a display unit configured to display visual information [0010]);	a second section (i.e. Fig. 2, third body 220) that includes a second display screen (i.e. Fig. 1, a third body positioned on the right side of the first body can include a display unit configured to display visual information in at least one selected from the group consisting of a first area of the first body; [0010]), wherein the first section and the second section are coupled along a longitudinal axis of rotation, (it is noted in Fig. 2, that first and second body fold around a longitudinal axis), the first section (i.e. Fig. 2, first body 210)  and the second section (i.e. Fig. 2, third body 220) configured in a closed state such that the first display screen and the second display screen are in a face-to-face configuration (i.e.  Fig. 2, para. [0055], the third body 230 can be folded into the first body 210 to make the rear side of the third body 230 and the rear side of the first body 210 to be overlapped with each other);	 and a third section that includes a user interface surface (i.e. Fig. 2, second body 220) on reverse side of the first section (i.e. Fig. 2, the examiner notes that second body 220 is on the reverse side of first body 210 when folded).
wherein the user interface surface (i.e. Fig. 3B, selecting a first object 320-1 included in the menu interface; para. [0061]) is configured to allow interaction by a user (i.e. Fig. 3B, a first control input for selecting a first object 320-1; para. [0061]), during the closed state (i.e. Fig. 3a, it is noted that first body 210 and third body 230 are in a closed state), to be shown on one or both of the first display screen or the second display screen (i.e. Fig. 3a, par. [0061], first area 310-1, … and the third area 310-3) during an open state of the foldable display device (i.e. Fig. 3a, para. [0061], the first control input and may be then able to detect that the second folded state is switched to the third folded state. In this case, the portable device 100 can display the first application in the first area 310-1, the second area 310-2, and the third area 310-3), 
wherein the user interface to select the (i.e. Fig. 3B, selecting a first object 320-1 included in the menu interface; para. [0061]), during the closed state (i.e. the second folding angle is less than a threshold angle, the folding sensor unit 120 can detect that the third body is folded into the first body; para. [0043]), to be shown on the one or both of the first display screen (i.e. Fig. 3b, first area 310-1; para. [0061]) or the second display screen (i.e. Fig. 3b, the second area 310-2; para. [0061]) during the open state (i.e. the processor 150 detects the first control input and may be then able to detect that the second folded state is switched to the third folded state; para. [0061]) of the foldable display device (i.e. the portable device 100 can display the first application in the first area 310-1, the second area 310-2, and the third area 310-3; para. [0061]).
wherein displaying content to be shown comprises the foldable display device (i.e. Fig. 3B, portable device 100) prioritizing the selected user (i.e. Fig. 3B, a first control input for selecting a first object 320-1; para. [0061]) from a plurality of contents (i.e. it is noted in Fig. 3b, that object 320-1 is one of many objects selectable from “the menu interface; para. [0061]”) to be displayed by activating application(i.e. Fig. 3b, first object 320-1 may correspond to an object for executing a first application 330-1. For example, the first application may correspond to a music application; para. [0061]).
	While Lee teaches activating a single application associated with a content item, Lee does not explicitly teach 
activating applications associated with the selected user 
	However, Barton teaches
activating applications associated (i.e. para. [0062], when the system detects that an application is starting, the system can begin to prefetch content items that are associated with a "related application") with the selected user (i.e. para. [0062], if the application-execution pattern indicates that the user is accessing a social-networking application, the system can conclude that it is highly likely that the user will be uploading photos to the social-networking application. In this example, the system can begin prefetching photos were most recently accessed through the photo-editing application).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add activating applications associated with the selected user content, to Lee’s foldable device with activating applications associated with the selected user content as taught by Barton. One would have been motivated to combine Barton with Lee and would have had a reasonable expectation of 
While Lee and Barton teach a user interface surface configured to allow activing applications associated with selected user content, Lee and Barton do not explicitly teach 
wherein the user interface surface is configured to allow interaction by a user to create and to select user created content.
However, Bae teaches 
wherein the user interface surface (i.e. Fig. 1, touch panel unit 130) is configured to allow interaction by a user to create (i.e. para. [0142], FIG. 10, the user writes a note on a screen of the user terminal by the memo function and selects a part of the note by means of a line, symbol, closed loop, etc) and to select user created content (i.e. para. [0017], provide a UI apparatus and method for receiving a command to process a selected whole or a part of a note displayed on a screen).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the user interface surface is configured to allow interaction by a user to create and to select user created content, to Lee-Barton’s foldable device with wherein the user interface surface is configured to allow interaction by a user to create and to select user created content as taught by Bae. One would have been motivated to combine Bae with Lee-Barton and would have had a reasonable expectation of success in order to provide a UI apparatus for 

Claim 2: Lee, Barton, and Bae teach the foldable display device of claim 1.
Lee further teaches wherein the user interface surface to select the user created content is further configured to display the activated applications from a plurality of applications available on the foldable display device (i.e. the portable device 100 can execute a plurality of applications in response to a plurality of objects included in the menu application; para. [0063]).  
 
Claim 8:
Claim 8 is the method claim of claim 1 and is rejected for similar reasons. 

Claim 9:
Claim 9 is the method claim of claim 2 and is rejected for similar reasons. 

Claim 15:
Claim 15 is the computer-readable medium claim of claim 1 and is rejected for similar reasons. 

Claim 16:
Claim 16 is the computer-readable medium claim of claim 2 and is rejected for similar reasons. 

Claims 3, 10, 17, & 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 2017/0293383 “Lee”, in light of U.S. Patent Publication Application NO. 2014/0337458 “Barton” and further in light of U.S. Patent Publication Application NO. 20140068517 “Bae”, as applied to Claim 1 above, and further in light of U.S. Patent Publication Application NO. 2016/0026381 “Kim”, hereinafter Kim (381), as previously cited in Non-Final Rejection filed 9/30/2020.
Claim 3: Lee, Barton, and Bae teach foldable display device of claim 2.
Lee, Barton, and Bae do not explicitly teach wherein the plurality of applications available on the foldable display device are in a sleep state, and wherein the interaction with the user interface surface to select the user created content causes the plurality of applications associated with the selected user created content to transition from the sleep state to an active state when the foldable display device is transitioned from the closed state to the open state.  
However, Kim (381) further teaches wherein the plurality of applications available (i.e. Fig. 7B(c), icons 706 of applications which were being executed in an open state may be displayed on the outer display region 251c; para. [0248]) on the foldable display device are in a sleep state (i.e. if an open state has been convened into a closed state during a multi-tasking, icons of applications corresponding to the multi-tasking or icons of applications registered to `favorites'` may be displayed on a display region corresponding to an open type of the mobile terminal; para. [0290]) and wherein the interaction with the user interface surface (i.e. Fig. 11(c) display region 251c) to select the user (i.e. notification information 1102 indicating a title corresponding to the moving image play screen 1101, a played degree, a remaining play time; para. [0287]) causes the plurality of applications (i.e. when a touch input is applied to the fourth region in the second closed state, the controller may display icons of applications corresponding to the execution screen; para. [0023]) associated with the selected user created content (i.e. the outer display region 251c….notification information 1102 indicating a title corresponding to the moving image play screen 1101, a played degree, a remaining play time; para. [0287]) to transition from the sleep state to an active state when the foldable display device is transitioned from the closed state to the open state (i.e. The controller 180 can sense occurrence of a folding event, when at least one task is being executed on an execution screen corresponding to at least one application, in an open state; para. [0250])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add applications associated with the selected user created content to transition from the sleep state to an active state when the foldable display device is transitioned from the closed state to the open state, to Lee-Barton-Bae’s foldable device with applications associated with the selected user created content to transition from the sleep state to an active state when the foldable display device is transitioned from the closed state to the open state as taught by Kim (381). One would have been motivated to combine Kim (381) with Lee-Barton-Bae and would have had a reasonable expectation of success as it allows the user to use the mobile terminal in a more convenient manner (Kim (381), para. [0007])

Claim 10:
Claim 10 is the method claim of claim 3 and is rejected for similar reasons. 

Claim 17:
Claim 17 is the computer-readable medium claim of claim 3 and is rejected for similar reasons. 

Claim 21:
Lee, Barton, and Bae teach the foldable display device of claim 1.
Bae further teaches wherein the selected user created content (i.e. para. [0191], Fig. 18, upon receipt of written identification information about the application (e.g., the name of the application) `Chaton) comprises predetermined objects (i.e. para. [0191], written identification information) with each predetermined object having associated applications (i.e. para. [0190], a specific application is activated and then executing the activated application using the invoked application) 
However, Lee, Barton, and Bae do not explicitly teach applications, 
which are activated from a sleep state to an active when the foldable display device is transitioned from the closed state to an open state.  
However, Kim 381 teaches  
application(i.e. para. [0408-0409], Fig. 23A(a-d), after folding the mobile terminal so that the first inner display region 251a and a second inner display region 251b can contact each other… play of the moving image play screen 2301 is temporarily paused) to an active (i.e. para. [0409], Fig. 23A,(d), If the mobile terminal is converted into an open state, the moving image play screen 2301 which has been temporarily paused is re-output to the first and second inner display regions 251a and 251b) when the foldable display device is transitioned from the closed state to an open state (i.e. the mobile terminal is converted into an open state. Then an execution screen corresponding to the touched icon 1201c (i.e., a chat window 1202 which was being executed while a folding event occurs in the mobile terminal) is re-displayed on at least one of the first and second inner display regions 251a and 251b; para. [0292]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add applications which are activated from a sleep state to an active when the foldable display device is transitioned from the closed state to an open state, to Lee-Barton-Bae’s foldable device with applications which are activated from a sleep state to an active when the foldable display device is transitioned from the closed state to an open state as taught by Kim (381). One would have been motivated to combine Kim (381) with Lee-Barton-Bae and would have had a reasonable expectation of success as it allows the user to use the mobile terminal in a more convenient manner (Kim (381), para. [0007])
	Barton further teaches,
each predetermined object (i.e. para. [0023], a "content item" can include a file, a folder, a set of folders, or any other type of data object) having associated applications (i.e. para. [0062], when the system detects that an application is starting, the system can begin to prefetch content items that are associated with a "related application") which are activated (i.e. para. [0062], if the application-execution pattern indicates that the user is accessing a social-networking application, the system can conclude that it is highly likely that the user will be uploading photos to the social-networking application. In this example, the system can begin prefetching photos were most recently accessed through the photo-editing application).

Claim 22:
	Claim 22 is the method claim of claim 21 and is rejected for similar reasons. 

Claim 23:
Claim 22 is the computer-readable medium claim of claim 21 and is rejected for similar reasons. 

Claims 5-6, 12-13, & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 2017/0293383 “Lee”, in light of U.S. Patent Publication Application NO. 2014/0337458 “Barton” and further in light of U.S. Patent Publication Application NO. 20140068517 “Bae”, as applied to Claim 1 above, and further in light of U.S. Patent Publication Application NO. 2016/0085319 “Kim”, hereinafter Kim (319), as previously cited in Non-Final Rejection filed 9/30/2020.
Claim 5: Lee, Barton, and Bae teach the foldable display device of claim 1.

However, Kim (319) teaches wherein the foldable display device (i.e. Fig. 2D-E, flexible display unit 151; para. [0106]) is configured to identify being in the closed state when an angle formed between the first section (i.e. Fig. 2D, display region 151a) and the second section (i.e. Fig. 2D, display region 151b) about the longitudinal axis of rotation is less than a state threshold value, (i.e. When a "folding event" that the first display region 151a and the second display region 151b are folded to face each other centering around the hinge under the open state', the control unit 180 may recognize a closed type which corresponds to the folding event; para. [0116]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to identify being in the closed state when an angle formed between the first section and the second section about the longitudinal axis of rotation is less than a state threshold value, to Lee-Barton-Bae’s foldable device with to identify being in the closed state when an angle formed between the first section and the second section about the longitudinal axis of rotation is less than a state threshold value as taught by Kim (319). One would have been motivated to combine Kim (319) with Lee-Barton-Bae and would have had a reasonable expectation of success to turn off the screens of the first and second display regions. (Kim (319), para. [0015]).

Claim 6: Lee, Barton, and Bae teach the foldable display device of claim 1.
Lee, Barton, and Bae do not explicitly teach wherein the foldable display device is configured to identify being in the open state when an angle formed between the first section and the second section about the longitudinal axis of rotation is greater than a state threshold value.  
However, Kim (319) teaches wherein the foldable display device is configured to identify being in the open state when an angle formed between the first section and the second section about the longitudinal axis of rotation is greater than a state threshold value (e.g. it is determined as an ‘open state' while an angle amongst the display regions disposed on an inner surface is more than a reference angle; para. [0125]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add when an angle formed between the first section and the second section about the longitudinal axis of rotation is greater than a state threshold value, to Lee-Barton-Bae’s foldable device with when an angle formed between the first section and the second section about the longitudinal axis of rotation is greater than a state threshold value as taught by Kim (319). One would have been motivated to combine Kim (319) with Lee-Barton-Bae and would have had a reasonable expectation of success to turn off the screens of the first and second display regions. (Kim (319), para. [0015]).

Claim 12:


Claim 13:
Claim 13 is the method claim of claim 6 and is rejected for similar reasons.

Claim 19:
Claim 19 is the computer-readable medium claim of claim 5 and is rejected for similar reasons.

Claim 20:
Claim 20 is the computer-readable medium claim of claim 6 and is rejected for similar reasons.

Claims 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 2017/0293383 “Lee”, in light of U.S. Patent Publication Application NO. 2014/0337458 “Barton” and further in light of U.S. Patent Publication Application NO. 20140068517 “Bae”, as applied to Claim 1 above, and further in light of U.S. Patent Publication Application NO. 2008/0196783 “Van Bruggen”, as previously cited in Non-Final Rejection filed 9/30/2020.
Claim 7: Lee, Barton, and Bae teach the foldable display device of claim 1.

However, Van Bruggen teaches wherein the third section that includes the user interface surface is a fabric with at least one or more of layered light emitting diodes or touch capacitance woven into the fabric (i.e. One method of creating flexible and foldable displays is by incorporating light emitting elements such as Light Emitting Diodes (LEDs) into woven textiles [0003]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add teach wherein the third section that includes the user interface surface is a fabric with at least one or more of layered light emitting diodes or touch capacitance woven into the fabric, to Lee-Barton-Bae’s foldable device with teach wherein the third section that includes the user interface surface is a fabric with at least one or more of layered light emitting diodes or touch capacitance woven into the fabric as taught by , Van Bruggen. One would have been motivated to combine, Van Bruggen with Lee-Barton-Bae and would have had a reasonable expectation of success because the combination adds a textile-like quality in the support material and securely attaching the LEDs to the support (Van Bruggen, para. [0002]).

Claim 14:
Claim 14 is the method claim of claim 7 and is rejected for similar reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171